GeoResources, Inc. Oil & Gas Exploration and Production October 30, 2007 October 30, 2007 CORPORATE OVERVIEW FORWARD-LOOKING STATEMENTS Information herein contains forward-looking statements that involve significant risks and uncertainties,including our need to replace production and acquire or develop additional oil and gas reserves,intense competition in the oil and gas industry, our dependence on our management, volatile oil andgas prices, costs associated with hedging activities and uncertainties of our oil and gas reserveestimates. In addition, all statements or estimates made by the company, other than statements ofhistorical fact, related to matters that may or will occur in the future are forward-looking statements. Readers are encouraged to read the December 31, 2006 Annual Report on Form 10-KSB, the March31, 2007 and the June 30, 2007 quarterly reports on Form 10-QSB, and the proxy statement datedFebruary 23, 2007 and any and all other relevant documents filed with the SEC regarding informationabout GeoResources for meangingful cautionary language in respect of the forward-looking statementsherein.Interested persons are able to obtain free copies of filings containing information aboutGeoResources, without charge, at the SEC’s Internet site (http://www.sec.gov). THERE IS NO DUTY TO UPDATE THE STATEMENTS HEREIN. 2 COMPANY PROFILE GeoResources, Inc. NASDAQ: “GEOI” (unaudited estimates atOctober 30, 2007) • $8.0 Million cash • 14.8 MMboe (excluding partnership) • 3,400 Boepd (excluding partnership) •$96.0 million debt • $200 million bank facility • $110 million borrowing base • 14.7 million shares outstanding • 5.1 million shares in public float • Enterprise Value $230 million(1) 3 (1) Enterprise Value calculated as market capitalization plus debt, minus cash and cash equivalents 2007 MAJOR EVENTS •Merger • Change of management • Increased capitalization and operations • Increased market cap four-fold • Acquisition of Austin Chalk properties •Formation of partnership •Expanded acreage inventory •Implemented drilling and development program •October 2007 acquisition doubles reserves andproduction 4 2007 MERGER GeoResources, Inc. is a NASDAQ listed publiccompany based in Houston, TX.The company wasformerly based in Williston, ND and operated oil andgas properties in the Williston Basin. The merger withSouthern Bay Oil & Gas, LP and Chandler Energy,LLC was completed in April, 2007. See www.georesourcesinc.com Southern Bay Oil & Gas, LP was a private limitedpartnership based in Houston, TX.Southern Bay’sassets include fields in South Texas and Louisiana. Chandler Energy, LLC was a privately ownedcompany based in Denver, CO.Chandler’s assetsinclude fields in Colorado, Utah, Montana, andMichigan. 5 April 2007 MERGER PARTICIPANTS GeoResources, Inc. NASDAQ: “GEOI” 26.5% Ownership of Merged Entities Chandler Energy, LLC et al 16.7% Ownership of Merged Entities Southern Bay Oil & Gas, LP 56.8% Ownership of Merged Entities 6 MAJOR ACQUISITION Doubled the reserves and production base ofthe Company Properties located in Louisiana, the Gulf Coast,South Texas, the Permian Basin and the BlackWarrior Basin. Proved reserves are estimated at 16.3 Bcf and4.9 MMBLS or 7.6 MMBOE Current production from the properties is 5,194Mcfd and 1,096 BOPD or 1,962 BOEPD. Total Enterprise Value now $230 million No additional staffing is required. 7 October 2007 BUSINESS STRATEGY •Build production and cash flow base then drilling anddevelopment inventory. •Balanced growth •Combination of “long life” and “high Impact” reserves • Control operations (typically operate most properties) • Target low operating cost and G&A structure • Solicit industry and institutional partners ona promoted basis GeoResources is focused on a balanced programincluding the acquisition of oil and gas reserves andexploitation, development, and exploration activities. 8 NEAR TERM GOALS •Divest non-core properties •Streamline operations •Lower operating costs •Focus on new deals • Implement capital development program • Expand prospect and drilling inventory 9 ACQUISITION CONSIDERATIONS • Acquire producing fields or undeveloped acreage • Acquire corporate entities • Retain field operating control • Accelerate field development • Use price hedging • Promote in partners ü Diversification and risk management ü Enhance economics by averaging down cost 10 MAJOR SHAREHOLDERS • Equity investors include Vlasic FAL LP, Wachovia Capital Partners, LLC,Frank A. Lodzinski and Collis P. Chandler, III and other membersof management • Board and Management control 65.4% of outstanding shares • Management has a 17.3% ownership stake • Vlasic and Wachovia have invested with Southern Bay management inprior companies 11 CORPORATE ORGANIZATION 12 * GeoResources is a Houston-based holding company conducting its operations through Southern Bay Energy, LLC and G3 Energy, LLC; Catena Oil & Gas,LLC is the general partner to the SBE partners MANAGEMENT DIRECTORS: Frank A. Lodzinski Collis P. Chandler, III Christopher W. Hunt* Jay F. Joliat* Scott R. Stevens* Michael A. Vlasic Nick Voller* *independent directors 13 PERSONNEL CORPORATE & SOUTHERN REGION 14 PERSONNEL NORTHERN REGION 15 (1) (1)) (1) Also Reports to Chief Financial Officer PROPERTY MAP 16 PROVED RESERVE PROFILE 17 (1) Reserves 14.8 Mmboe (1)Data as of October 1, 2007 PV 10% $274.6 million PROVED RESERVES 18 OIL MBBLS GASMMCF MBOE PDP 5,842 23,190 9,707 PDNP 2,061 4,329 2,783 PUD 1,791 3,365 2,352 TOTAL 9,694 30,884 14,842 PRO FORMA PRODUCTION 19 Q2 2007Production GEOI AcquiredProperties TOTAL Oil (Mbbls) 82 82 164 Gas (Mmcf) 361 494 855 MBOE 142 164 307 Based on second quarter 2007actual production Q2 DailyAverage GEOI AcquiredProperties TOTAL Daily Rate, boepd 1,562 1,806 3,368 Oil % 58% 50% 54% ACREAGE 20 Developed Undeveloped Total Gross Net Gross Net Gross Net Colorado 4,592 1,188 67,728 59,941 72,320 61,129 North Dakota 12,181 8,043 55,774 16,279 67,955 24,322 Montana 12,821 8,294 33,808 33,930 46,629 42,224 Louisiana 16,157 16,049 1,549 107 17,706 16,156 Texas 87,803 55,344 11,977 1,083 99,780 56,427 Other 27,634 26,802 10,041 6,129 37,675 32,931 TOTAL 161,188 115,720 180,877 117,469 342,065 233,189 CAPITAL EXPENDITURES Horizontal Drilling Rockies & Williston $5.3 Texas $6.2 Conventional Drilling $3.4 Water Flood $7.1 Exploratory Drilling $6.0 Re-Engineering $7.0 Other $5.0 Total $40.0 million NOTE:Subject to change pending completion offield studies. Further, timing of expenditures aresubject to change pendingavailability of rigs andsupport services and adequate staffing toeffectively control activities and related costs.Does not include development associated withexploratory success. Does not include any newacquisitions. 21 CAPITAL BUDGET TOTAL 2007 (4th Quarter) $3.0 2008 $32.0 2009 $5.0 Total $40.0 million UPSIDE POTENTIAL Texas and Louisiana - Existing Producing Fields •Horizontal drilling •Conventional drilling •Waterflood expansion •Recompletions •Deep Exploration Potential 22 Williston Basin - Existing Producing Fields •Waterflood and pressure maintenance •Horizontal drilling •Restoring shut-in wells to production •Recompletions •In-fill drilling UPSIDE POTENTIAL Austin Chalk •Horizontal drilling •Five successful PUD locations drilled since acquisition •Current dual lateral drilling - expected to be completed in December 2007 •Additional PUD locations •Preliminary 9-12 more locations •Workover and recompletion upside •Additional exploratory potential on acreage •REVERSIONARY INTEREST POTENTIAL 23 South Louisiana •Shallow oil prospects, 3 wells expected to spud in November and December (5-11%working interest,reversionary interest,generated prospect, operated) •Shallow gas prospect,expected spud 2nd quarter 2008, pending performance of initialdiscovery (28% working interest, operated) •Several additional prospects in development UPSIDE POTENTIAL 24 Williston Basin - Bakken Shale •2,200 gross acres •50% interest in acreage •Roosevelt County, Montana •Similar geological characteristics to recent Marathon discovery •Extension of Richland County, Montana Bakken Shale play Williston Basin - Bakken Shale •38,000+ gross acres with joint venture partner •10% - 15% working interest in joint venture •Mountrail County, North Dakota •First well - January 2008 •Similar geologic characteristics to EOG’s Parshall Field discovery PARTNERSHIP CATENA OIL & GAS, LLC* (not included in company reserves) SBE PARTNERS, LP (see map) 8.3 Mmboe 3,386 Boepd 70% developed 85% gas Drilling and exploration upside 25 • 2% GP Interest • Management Fee • 166,000 BOE •33% Reversionary Interest *May be used as general partner for additional institutional partnerships or industry joint ventures PARTNERSHIP PROPERTIES 26 MANAGEMENT BACKGROUND Frank A. Lodzinski has over 35 years of oil and gas industry experience.He has generatedsignificant returns to investors in several prior entities, and has served as President of Southern BayEnergy, LLC since its formation in October 2004.Southern Bay contributed the majority of cash andassets to the GeoResources merger.He is a certified public accountant and holds a BSBA degree inAccounting and Finance from Wayne State University in Detroit, Michigan. CEO & PRESIDENT EXECUTIVE VICE PRESIDENT & CHIEF OPERATING OFFICER Northern Region Collis P. Chandler, III has over 18 years of oil and gas industry experience.Mr. Chandler has beenPresident and sole owner of Chandler Energy, LLC since its inception in July of 2000.From 1988-2000,Mr. Chandler served as Vice President of The Chandler Company, a privately held explorationcompany operating primarily in the Rocky Mountains. Mr. Chandler holds a Bachelor of Science degreefrom the University of Colorado, Boulder. 27 FRANK A. LODZINSKI COLLIS P. CHANDLER, III MANAGEMENT BACKGROUND EXECUTIVE VICE PRESIDENT & CHIEF OPERATING OFFICER Southern Region Francis M. Mury has been active in the oil and gas industry since 1974. He has worked in severalprior entities with Mr. Lodzinski since 1989. His experience extends to all facets of petroleumengineering, including reservoir engineering, drilling, and production operations, and further intopetroleum economics, geology, geophysics, land and joint operations. Mr. Mury received a degree inComputer Science (1974) from Nicholls State University, Thibodeaux, Louisiana. VICE PRESIDENT BUSINESS DEVELOPMENT, ACQUISITIONS & DIVESTITURES Robert J. Anderson is a Petroleum Engineer with 19 years of domestic and international experience.He joined Southern Bay Energy, LLC in January 2005 as Vice President, Acquisitions and Divestitures.He has an undergraduate degree in Petroleum Engineering from the University of Wyoming (1986) andalso holds an MBA, Corporate Finance, from the University of Denver (1988). 28 FRANCIS M. MURY ROBERT J. ANDERSON MANAGEMENT BACKGROUND VICE PRESIDENT & CHIEF FINANCIAL OFFICER Howard E. Ehler was employed as Vice President and CFO of AROC, Inc. from May 2001 throughDecember 2004.Since January 2005, Mr. Ehler has been employed by Southern Bay Energy, LLC asVice President and CFO.Mr. Ehler holds and Accounting degree from Texas Tech University and hasbeen a certified public accountant since 1970. 29 HOWARD E. EHLER
